02/28/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   January 15, 2019 Session

                       DUSTIN W. BROWN v. SARAH FARLEY

          Appeal from the Probate and Family Court for Cumberland County
                    No. 2015-PF-4672    Larry M. Warner, Judge
                       ___________________________________

                              No. E2018-01144-COA-R3-CV
                          ___________________________________


In this child custody action, the trial court awarded custody of the minor child to the
child’s father despite the fact that the child had resided with and/or been in the legal
custody of the respondent maternal grandmother for a significant period of time. The
maternal grandmother has appealed. Discerning no reversible error, we affirm the trial
court’s judgment in all respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate and Family Court
                            Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., and W. NEAL MCBRAYER, JJ., joined.

Wanda G. Sobieski, Diane M. Messer, Caitlin Elledge, and Zachary T. Powers,
Knoxville, Tennessee, and Howard Upchurch, Pikeville, Tennessee, for the appellant,
Sarah Farley.

Ivy J. Gardner, Crossville, Tennessee, for the appellee, Dustin W. Brown.

                                             OPINION

                             I. Factual and Procedural Background

       On November 5, 2014, the State of Tennessee on behalf of the petitioner, Dustin
W. Brown (“Father”), filed a petition in the Cumberland County Juvenile Court
(“juvenile court”) seeking to establish paternity and set child support with respect to a
minor child, A.W.J. (“the Child”), who was born in December 2010 to Keili J.
(“Mother”).1 Subsequently, on September 14, 2015, Father filed a petition in the
      1
          Father and Mother were never married.
Cumberland County Probate and Family Court (“trial court”), seeking to establish
parentage and acquire legal custody of the Child. The respondent, Sarah Farley
(“Grandmother”), the Child’s maternal grandmother, previously had been granted
temporary custody of the Child by Mother in 2012.

        In his petition filed in the trial court, Father asserted that DNA testing had
established that he was the Child’s biological father. Father further asserted that he had
enjoyed co-parenting time with the Child until December 2014 and that he was not
provided notice of the grant of custody to Grandmother at the time the prior custody
order was entered. According to Father, Grandmother had recently refused to respond to
his requests to visit the Child. Father also averred that he was a proper and fit parent and
should be granted custody of the Child. Father concomitantly filed a motion seeking the
institution of a temporary co-parenting schedule.

       On October 14, 2015, Grandmother filed a response to Father’s petition, stating
that at the time the Child was born, Mother was suffering from “several mental and
emotional issues and had sexual relations with several individuals and was uncertain
whom the biological Father of the minor child was.” Grandmother averred that Mother
had given birth to two other children in the years following the birth of the Child.
According to Grandmother, Mother transferred custody of all three children to
Grandmother in December 2012 due to Mother’s ongoing mental health issues.
Grandmother claimed that Father was not given notice at that time because of uncertainty
regarding the Child’s parentage. Grandmother further averred that she should retain
custody of the Child and that Father should be ordered to pay child support.

        On November 18, 2015, the juvenile court entered an agreed order transferring the
juvenile court matter to the “[c]ustody matter open in the Probate and Family Court for
Cumberland County, Tennessee, case number 2015-PF-4672.” On April 25, 2017, the
trial court entered an Agreed Order declaring Father to be the Child’s biological father
and awarding Father temporary co-parenting time to be supervised by the Child’s
counselor for two weeks. The order also provided that Father would then receive co-
parenting time every Saturday and Tuesday for the following four weeks. After the
initial six-week period, according to the order, the parties would “revisit [Father’s]
parenting time upon the recommendations of [the Child’s counselor].”

       The trial court conducted a bench trial concerning Father’s petition for custody on
April 3 and 6, 2018. Father, Mother, Grandmother, the paternal grandmother, and the
Child’s counselors presented testimony during the hearing. The court entered a written
order on April 6, 2018, wherein the court granted Father’s petition for parentage and
custody, finding it to be well taken. The court additionally granted Father “full legal
custody of the minor child, [A.W.J.], effective immediately.” The court clarified that its
order was a “partial order and a full order will be entered in this cause as soon as it is
available.”
                                           -2-
        Following the preparation and filing of competing proposed orders by the parties,
the trial court entered a final order on May 24, 2018. In this order, the court found that
Father’s “superior parental rights take precedence in this matter” and that Mother had
waived her superior parental rights by agreeing to transfer custody to Grandmother in an
agreed order dated December 13, 2012. The court also found that although Grandmother
and Mother were aware that “there was a high likelihood” that Father was the Child’s
biological father at the time the agreed order transferring custody was entered, they failed
to provide Father notice of the custody transfer. The court further found that entry of the
December 2012 order transferring custody was entered without Father’s knowledge and
in violation of his due process rights.

       The trial court determined that Father’s testimony was credible regarding the
Child’s best interest, as was the testimony of the Child’s counselors. According to the
court, the Child had a parent/child relationship with Father, and “the extreme issues in
this matter show a need for drastic measures to protect the parent/child relationship
between [Father] and [the Child].” The court determined that Grandmother’s testimony
was not credible. Based on these findings, the court changed the Child’s surname to that
of Father and awarded Father full legal custody of the Child effective immediately. The
court determined that this change of custody was in the Child’s best interest.
Grandmother timely appealed.

                                II. Issues Presented

        Grandmother presents the following issues for our review, which we have restated
slightly:

       1.     Whether the trial court erred by failing to set forth the legal standard
              it applied in this matter prior to transferring custody of the Child
              from Grandmother to Father.

       2.     Whether the trial court erred by failing to analyze the four
              “exceptional circumstances” set forth in Blair v. Badenhope, 77
S.W.3d 137, 148 (Tenn. 2002), before determining that Father was
              entitled to assert superior parental rights to the Child.

       3.     Whether the trial court erred by failing to find that none of the four
              above-mentioned “exceptional circumstances” existed in this case.

       4.     Whether the trial court erred by failing to require Father to establish
              that a material change in circumstance had occurred following the
              transfer of custody from Mother to Grandmother.

                                            -3-
       5.     Whether the trial court erred by failing to perform a best interest
              analysis if a material change in circumstances was established.

       6.     Whether the trial court erred by failing to find that placing the Child
              in Father’s custody would result in a substantial risk of harm to the
              Child.

       7.     Whether the trial court erred by failing to set forth sufficient findings
              of fact and conclusions of law to enable this Court to conduct a
              meaningful review.

       8.     Whether the trial court erred by adopting Father’s proposed final
              order, which contained findings and conclusions that did not appear
              in the court’s memorandum opinion.

                                  III. Standard of Review

       We review a non-jury case de novo upon the record, with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is
otherwise. See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn.
2000). “In order for the evidence to preponderate against the trial court’s findings of fact,
the evidence must support another finding of fact with greater convincing effect.” Wood
v. Starko, 197 S.W.3d 255, 257 (Tenn. Ct. App. 2006). We review questions of law de
novo with no presumption of correctness. Bowden, 27 S.W.3d at 916 (citing Myint v.
Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998)). The trial court’s determinations
regarding witness credibility are entitled to great weight on appeal and shall not be
disturbed absent clear and convincing evidence to the contrary. See Jones v. Garrett, 92
S.W.3d 835, 838 (Tenn. 2002).

       Furthermore, as this Court has previously explained:

               As a general rule, decisions regarding custody are within the broad
       discretion of the trial judge and will not ordinarily be reversed absent some
       abuse of that discretion. Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d
439, 442 (Tenn. 1992); Suttles v. Suttles, 748 S.W.2d 427, 429 (Tenn.
       1988). Accordingly, a trial court’s discretionary judgment will be upheld if
       the decision is one about which reasonable minds might disagree. A trial
       court abuses its discretion when it “applies an incorrect legal standard, or
       reaches a decision which is against logic or reasoning that causes an
       injustice to the party complaining.” Eldridge v. Eldridge, 42 S.W.3d 82, 85
       (Tenn. 2001) (quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)).


                                            -4-
Vinson v. Ball, No. E2015-01856-COA-R3-JV, 2016 WL 6610358, at *6 (Tenn. Ct. App.
Nov. 9, 2016) (quoting In re Abigail G.D.H., No. E2011-00118-COA-R3-JV, 2011 WL
3209180, at *5-6 (Tenn. Ct. App. July 28, 2011)).

                                IV. Proper Legal Standard

       The first five issues raised by Grandmother in this appeal relate to the overarching
issue of whether the trial court applied the proper legal standard in this custody dispute.
The trial court determined that Father possessed superior parental rights with respect to
custody of the Child. Grandmother argues that the trial court should have utilized the
standard applied by our Supreme Court in Blair, 77 S.W.3d at 148 (superseded by statute
on other grounds as recognized in Armbrister v. Armbrister, 414 S.W.3d 685 (Tenn.
2013)), to determine that Father did not possess superior parental rights in this matter
because a prior custody order existed. Grandmother posits that if the trial court had
applied the proper standard from Blair, the court would have engaged in an analysis of
whether a material change of circumstances had occurred since entry of the prior custody
order in 2012. Id.

       As our Supreme Court has elucidated, “the Tennessee Constitution protects the
fundamental right of natural parents to have the care and custody of their children” and
“requires that courts deciding initial custody disputes give natural parents a presumption
of ‘superior parental rights’ regarding the custody of their children.” Blair, 77 S.W.3d at
141 (quoting In re Askew, 993 S.W.2d 1, 4 (Tenn. 1999)). Persons who are not a child’s
biological parent do not possess the same constitutionally protected interests as are
possessed by a biological parent. Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001).
“When faced with competing custody claims by a biological parent and a third party, the
courts must favor the biological parent.” Id.

       As our Supreme Court explained in Blair, the presumption of superior parental
rights recognizes that “parental rights are superior to the rights of others and continue
without interruption unless a biological parent consents to relinquish them, abandons his
or her child, or forfeits his or her parental rights by some conduct that substantially harms
the child.” See Blair, 77 S.W.3d at 141 (quoting O’Daniel v. Messier, 905 S.W.2d 182,
186 (Tenn. Ct. App. 1995)). The High Court also explained that “the parent’s voluntary
transfer of custody to a non-parent, with knowledge of the consequences of that transfer,
effectively operates as a waiver of [superior parental rights].” Id. at 147. As the Blair
Court elucidated:

       [W]ith respect to custody modification issues, a natural parent enjoys the
       presumption of superior rights under four circumstances: (1) when no
       order exists that transfers custody from the natural parent; (2) when the
       order transferring custody from the natural parent is accomplished by fraud
       or without notice to the parent; (3) when the order transferring custody
                                           -5-
        from the natural parent is invalid on its face; and (4) when the natural
        parent cedes only temporary and informal custody to the non-parents.
        Consequently, when any of these circumstances are present in a given case,
        then protection of the right of natural parents to have the care and custody
        of their children demands that they be accorded a presumption of superior
        parental rights against claims of custody by non-parents.

Id. at 143.2

       In the case at bar, the evidence was undisputed that Father never voluntarily
relinquished his superior parental rights by transferring custody to a non-parent. The
only prior custody order in this matter was the December 13, 2012 order entered by the
juvenile court, wherein Mother transferred temporary custody of the Child to
Grandmother and Grandmother’s husband. Grandmother admits that Father was not a
party to this order and that he was provided no notice prior to its entry.

        Grandmother asserts that Blair is controlling authority in this matter because there
is a prior order transferring custody to her. We disagree. Because Father was not a party
to the prior order and never voluntarily relinquished his superior parental rights, he still
retains those rights. See Blair, 77 S.W.3d at 141. Furthermore, Father was not provided
with notice regarding entry of the previous temporary custody order. Id. at 147.

        Father’s position in this action is more factually similar to that of the father in the
case of Means v. Ashby, 130 S.W.3d 48, 57 (Tenn. Ct. App. 2003), perm. app. denied
(Tenn. Mar. 1, 2004). In Means, the parents were unmarried at the time of their child’s
birth, although they did marry shortly thereafter. Id. at 50. Following their divorce, the
mother signed a document transferring custody of the child to her sister, and the father
was provided no notice of this custody transfer. Id. at 52. The father continued to
support the child. Id. at 53. The mother’s sister subsequently filed a petition seeking to
terminate the mother’s and father’s parental rights to the child. Id.

       Although the trial court in Means determined that there were insufficient grounds
to terminate parental rights, the court ruled that the child should remain in the custody of
the non-parent guardian. Id. On appeal, this Court affirmed the trial court’s denial of the
petition for termination but vacated the trial court’s custody order. Id. at 54. This Court
elucidated that the custody dispute should have been analyzed using different legal


        2
           We note that although the Blair Court incorporated the use of the term “natural” parent,
Tennessee law recognizes no legal distinction between a biological parent and an adoptive parent. See
Tenn. Code Ann. § 36-1-121(a) (“The signing of a final order of adoption . . . establishes from that date
the relationship of parent and child between the adoptive parent or parents and the adopted child as if the
adopted child had been born to the adoptive parent or parents.”).

                                                   -6-
standards for the mother as opposed to the father because the mother had relinquished her
superior parental rights but the father had not. Id. at 56. The Means Court explained:

             The trial court, having correctly determined that the parental rights
      of neither the natural father nor the natural mother could be terminated
      under the proof offered in the case, then turned to the issue of custody.

      ***

             Two decisions of the Tennessee Supreme Court control the standards
      by which the action of the trial court must be reviewed in this case. First,
      we have In re Askew, 993 S.W.2d 1 (Tenn. 1999) and second we look at
      Blair v. Badenhope, 77 S.W.3d 137 (Tenn. 2002). Askew makes clear that,
      in an initial custody dispute between parents and non-parents, a natural
      parent may only be deprived of custody of a child upon a showing of
      substantial harm to the child. This rule is modified by Blair, which holds
      that the superior parental rights established in Askew do not apply where a
      valid court order of custody is in place at the time the natural parent
      attempts to gain custody. In such cases, the natural parent must prove a
      material change in circumstances that would make a custody change in the
      child’s best interest.

             Since the natural father, David Vincent Ashby, was not a party to the
      Order of December 29, 1997 entered in the Rutherford County Circuit
      Court, that Order, is ineffective as to him. Thus, his case is reviewable
      under Askew without regard to Blair.

Means, 130 S.W.3d at 56-57.

       Similarly, in In re B.C.W., No. M2007-00168-COA-R3-JV, 2008 WL 450616, at
*4 (Tenn. Ct. App. Feb. 19, 2008), the father of a child born out of wedlock was not a
party to a document executed by the mother, which transferred custody of their child to
her parents. The father visited with the child for several years and entered into an order
regarding visitation before subsequently petitioning for custody of the child. Id. at *1.
The trial court applied the standard of whether the father had demonstrated that a material
change of circumstances had occurred and ultimately denied the father’s petition. Id. at
*2.

       On appeal in B.C.W., this Court determined that the trial court had erred by
applying an incorrect standard when analyzing the custody dispute between the child’s
father and a grandparent. Id. at *3. Following a discussion of Blair, this Court
explained:

                                           -7-
               After considering the foregoing principles, we have determined the
       trial court, in this case, should have afforded [the father] superior parental
       rights.     The December 17, 1996 order appointing [the maternal
       grandparents] the guardians of the unborn infant was obtained without
       notice to [the father], specifically reserved his rights and, thus, had no legal
       significance with regard to the relinquishment of his superior parental
       rights.

Id. at *4.

       In the case at bar, Father never voluntarily relinquished his superior parental rights
to the Child. His rights were unaffected by the temporary custody order signed by
Mother in 2012, of which he had no notice. Therefore, the trial court properly
determined that Father maintained superior parental rights with regard to the custody
dispute with Grandmother. As such, Father could not be deprived of custody absent a
showing of risk of substantial harm to the Child. See In re Askew, 993 S.W.2d at 5.

                               V. Risk of Substantial Harm

       Grandmother contends that the trial court erred by failing to find that placing the
Child in Father’s custody would result in a risk of substantial harm to the Child.
Grandmother posits that Father has a history of alcoholism and related charges for
driving while intoxicated, as well as a history of domestic violence. As this Court has
previously explained concerning a finding of “substantial harm”:

       The courts have not undertaken to define the circumstances that pose a risk
       of substantial harm to a child. These circumstances are not amenable to
       precise definition because of the variability of human conduct. However,
       the use of the modifier “substantial” indicates two things. First, it connotes
       a real hazard or danger that is not minor, trivial, or insignificant. Second, it
       indicates that the harm must be more than a theoretical possibility. While
       the harm need not be inevitable, it must be sufficiently probable to prompt a
       reasonable person to believe that the harm will occur more likely than not.

McGarity v. Jerrolds, 429 S.W.3d 562, 573 (Tenn. Ct. App. 2013) (quoting Ray v. Ray,
83 S.W.3d 726, 732 (Tenn. Ct. App. 2001)).

       During his testimony, Father explained that although he had struggled with
alcoholism in the past, he had been sober for two years by the time of trial. Father further
explained that he had completed domestic violence classes in 2015 as a result of his
domestic violence charge. By the time of trial, Father was living with his girlfriend and
her family in a situation that he described as “stable.” Father also testified that he had
been working full-time for two years prior to trial, building boats for Leisure Craft.
                                           -8-
Father stated that the Child had his own room at Father’s residence and that the Child
enjoyed his visits with Father.

       Father’s mother, Teresa Kirby, testified that Father was a “remarkable” man, who
had “grown up” and was “being the best daddy to that little boy that he needs to be.” Ms.
Kirby further stated that Father was “super good” with the Child and that Father no
longer struggled with issues related to alcohol or anger. According to Ms. Kirby, Father
was a “completely different person,” and Father was readily capable of caring for the
Child by himself.

        The Child’s past and current counselors both testified that they had supervised
visits between Father and the Child and that those visits had gone well. The counselors
stated that Father was appropriate with the Child and that they had no concerns. The
Child’s current counselor added that the Child seemed happy when he was with Father.

      At the close of trial, the trial court rendered an oral ruling, stating in pertinent part:

      What has the dad done? Three years ago he probably wasn’t worth a hoot.
      For sure at least for the last two years, he’s got his act together. A
      responsible guy. Stable housing. I’m impressed.

       ***

             The most telling thing of all, how did this thing get started? Dad
      filed for paternity knowing he was walking in to having to pay child
      support. Creating an obligation for himself, but he did it. That says a lot
      about character. That says a lot about his love for his child.

             The father struck me as being very credible. I believe everything he
      said on the witness stand.

      ***

             So forget the parties. . . . Go to the independent people who don’t
      have a dog in the fight, the testimony of two counselors. They both spoke
      very highly of the father. . . . They said only good things about him.

      Following a thorough review of the testimony, we determine that the evidence
preponderates in favor of the trial court’s findings. The evidence presented at trial
demonstrated no “real hazard or danger” to the Child in Father’s care, nor any harm that
was “sufficiently probable to prompt a reasonable person to believe that the harm will
occur more likely than not.” See McGarity, 429 S.W.3d at 573. By the time of trial,
Father had been enjoying bi-weekly visits with the Child in Father’s home for
                                         -9-
approximately one year, and no adverse incidents had occurred. Father demonstrated that
he had successfully remedied his issues concerning alcohol and domestic violence.
Father further demonstrated that he had maintained a stable home, job, and relationship
for some time. Accordingly, determining that the trial court’s findings were supported by
a preponderance of the evidence, we conclude that the trial court did not err by declining
to find that placing the Child in Father’s custody would result in a substantial risk of
harm to the Child.

                            VI. Sufficiency of Factual Findings

       Grandmother’s final issues concern the sufficiency of the trial court’s factual
findings. The trial court made findings of fact and conclusions of law, both orally at the
conclusion of trial and also in its written May 24, 2018 final order. Grandmother asserts
that the trial court erred by failing to set forth sufficient findings of fact and conclusions
of law to enable this Court to conduct a meaningful review of the trial court’s custody
determination. Grandmother also posits that the trial court erred by adopting Father’s
proposed final order, which purportedly contained findings and conclusions that did not
appear in the court’s oral ruling.

       With respect to the trial court’s adoption of a proposed order prepared by one of
the parties that contains findings of fact and conclusions of law, our Supreme Court
approved of this practice many years ago so long as certain safeguards remain in place.
See Delevan-Delta Corp. v. Roberts, 611 S.W.2d 51, 52-53 (Tenn. 1981). As the High
Court explained:

       We agree that the preparation of findings and conclusions is a high judicial
       function. We are committed to the requirement that the trial court’s
       findings and conclusions be its own. However, we are also aware that the
       thorough preparation of suggested findings and conclusions by able counsel
       can be of great assistance to the trial court. In an effort to strike a balance
       between these considerations, we hold that although it is improper for the
       trial court to require counsel to prepare findings, it is permissible and
       indeed sometimes desirable for the trial court to permit counsel for any
       party to submit proposed findings and conclusions. Findings prepared by
       the trial judge which represent [the judge’s] independent labor are
       preferable, however we do not disapprove of party-prepared findings. . . .
       We wish to point out that before adopting findings prepared by counsel, the
       trial judge should carefully examine them to establish that they accurately
       reflect [the judge’s] views and conclusions, and not those of counsel.

Id.

       In this matter, “[n]othing in the record indicates that the trial court failed to review
                                            - 10 -
both proposed orders before entering” its order. See McGarity, 429 S.W.3d at 568.
Furthermore, “[n]othing in the record indicates that the order entered does not reflect the
trial court’s view of the case.” Id. (quoting Beach Cmty. Bank v. Labry, No. W2011-
01583-COA-R3-CV, 2012 WL 2196174, at *5 (Tenn. Ct. App. June 15, 2012)). As our
Supreme Court has explained, “reviewing courts have declined to accept findings,
conclusions, or orders when the record provides no insight into the trial court’s decision-
making process, or when the record ‘casts doubt’ on whether the trial court ‘conducted its
own independent review, or that the opinion is the product of its own judgment.’” See
Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 316 (Tenn. 2014) (quoting Bright v.
Westmoreland Cnty., 380 F.3d 729, 732 (3d Cir. 2004)) (other internal citations omitted).
Following our review of the record, including the trial court’s oral ruling and written
order, we conclude that the record reflects the trial court’s decision-making process and
that the order appears to be the product of the trial court’s independent judgment. See
Smith, 439 S.W.3d at 316. Therefore, we determine that Grandmother’s issue regarding
entry of the proposed order is without merit.

       With regard to the sufficiency of the trial court’s findings, our Supreme Court has
explained:

      Requiring trial courts to make findings of fact and conclusions of law is
      generally viewed by courts as serving three purposes. First, findings and
      conclusions facilitate appellate review by affording a reviewing court a
      clear understanding of the basis of a trial court’s decision. Second, findings
      and conclusions also serve “to make definite precisely what is being
      decided by the case in order to apply the doctrines of estoppel and res
      judicata in future cases and promote confidence in the trial judge’s
      decision-making.” 9C Federal Practice and Procedure § 2571, at 221-22.
      A third function served by the requirement is “to evoke care on the part of
      the trial judge in ascertaining and applying the facts.” Id. at 222. Indeed,
      by clearly expressing the reasons for its decision, the trial court may well
      decrease the likelihood of an appeal.

      ***

      There is no bright-line test by which to assess the sufficiency of factual
      findings, but “the findings of fact must include as much of the subsidiary
      facts as is necessary to disclose to the reviewing court the steps by which
      the trial court reached its ultimate conclusion on each factual issue.”
      9C Federal Practice and Procedure § 2579, at 328. Courts need not make
      findings on stipulated or undisputed facts, unless conflicting inferences can
      be drawn from undisputed facts. Id. at 332-33.

Lovlace v. Copley, 418 S.W.3d 1, 34-35 (Tenn. 2013) (footnote and additional internal
                                       - 11 -
citations omitted).

        Following our thorough review of the record, including the trial court’s final order,
we conclude that the trial court made sufficient findings to enable this Court to conduct a
meaningful review. The trial court found in its written order that Father’s superior
parental rights took precedence. It is undisputed that Father did not participate in the
previous transfer of custody to Grandmother and was not notified of the entry of that
prior order. Accordingly, the trial court’s written order correctly recites that the
December 13, 2012 order was entered without Father’s knowledge. As explained in an
earlier section of this Opinion, because Father had not voluntarily relinquished his
superior parental rights and did not have prior knowledge of the December 13, 2012
order, he maintained his superior parental rights at the time of the custody trial, such that
the trial court was not required to conduct an analysis of whether a material change of
circumstance had occurred. Furthermore, as explained in the prior section of this
Opinion, the trial court made sufficient findings concerning the lack of a risk of
substantial harm to the Child in Father’s care. Ergo, the trial court’s findings and
conclusions afforded this Court “a clear understanding of the basis of a trial court’s
decision.” See id. at 34. We therefore conclude that Grandmother’s issue regarding the
sufficiency of the trial court’s findings is without merit.

                                     VII. Conclusion

        For the foregoing reasons, we affirm the trial court’s judgment in all respects.
Costs on appeal are taxed to the appellant, Sarah Farley. We remand this matter to the
trial court for enforcement of the judgment and collection of costs assessed below.




                                                    _________________________________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 12 -